


109 HR 5723 IH: Camp Nelson Civil War Heritage Park

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5723
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Chandler
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to study the
		  suitability and feasibility of designating the site of Camp Nelson War Heritage
		  Park in Jessamine County, Kentucky, as a unit of the National Park System, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Camp Nelson Civil War Heritage Park
			 Study Act of 2006.
		2.FindingsCongress finds the following:
			(1)Camp Nelson was
			 founded in 1863 as a Union Army supply depot, training center, and hospital for
			 the Federal armies operating in Kentucky and eastern Tennessee.
			(2)The camp covered
			 approximately 4,000 acres with over 300 buildings and 8 fortifications. It
			 housed between 2,000 and 8,000 troops, over 1,000 employees, and nearly 4,000
			 African American refugees.
			(3)Three units of the
			 Kentucky Army and parts of 8 units of the Tennessee Army were organized in Camp
			 Nelson from 1863 to 1864.
			(4)Camp Nelson is
			 currently recognized on the National Register of Historic Places and is a part
			 of the Civil War Discovery Trail.
			3.DefinitionsIn this Act:
			(1)The term
			 study area means the area comprised of the approximately 525 acres
			 owned and administered by Jessamine County, Kentucky, and known as the Camp
			 Nelson Civil War Heritage Park.
			(2)The
			 term Secretary means the Secretary of the Interior.
			4.Study;
			 Report
			(a)In
			 generalThe Secretary shall conduct a study of the site of Camp
			 Nelson Civil War Heritage Park, Jessamine County, Kentucky. The study shall
			 evaluate the national significance, suitability, and feasibility of
			 establishing the site of Camp Nelson Civil War Heritage Park as a unit of the
			 National Park System.
			(b)CriteriaIn
			 conducting the study authorized by this Act, the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System in section 8 of Public Law 91–383 (16 U.S.C. 1a–5; popularly known as
			 the National Park System General Authorities Act).
			(c)ContentsThe
			 study under subsection (a) shall—
				(1)determine the
			 suitability and feasibility of designating the study area as a unit of the
			 National Park System;
				(2)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the study area; and
				(3)identify
			 alternatives for the management, administration, and protection of the study
			 area.
				(d)ReportNot
			 later than 3 years after the date funds are made available for the study, the
			 Secretary shall submit to the Committee on Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report on the findings, conclusions, and recommendations of the study.
			
